Citation Nr: 0622827	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1976 to April 1982.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 24, 2003 letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's re-
application for VA Vocational Rehabilitation Services.  


REMAND

Here, through the veteran's participation in the Vocational 
Rehabilitation program, he obtained an associate degree in 
property management and real estate and employment as a 
leasing agent.  He was declared rehabilitated in March 1998.   

However, a veteran who has been declared "rehabilitated" may 
be provided an additional period of services, but only if (1) 
the veteran has a compensable service-connected disability 
and either; (2) the current facts, including any relevant 
medical findings, establish that his service-connected 
disability has worsened to the extent that the effects of the 
service-connected disability considered in relation to other 
facts precludes him from performing the duties of the 
occupation for which he previously was found rehabilitated; 
or (3) the occupation for which he previously was found 
rehabilitated under Chapter 31 is found to be unsuitable on 
the basis of his specific employment handicap and 
capabilities.  38 C.F.R. § 21.284.

That the veteran has a compensable service-connected 
disability is not in dispute; he is service-connected for a 
low back disability, which is currently rated as 40 percent 
disabling.  In this regard, the veteran filed a claim for an 
increased rating for his back disability in January 2006.  In 
connection with this claim, the veteran was afforded a VA 
spine examination March 2006.  The report of this examination 
is clearly pertinent to the matter on appeal.  However, the 
report has not been considered by the agency of original 
jurisdiction (AOJ) in connection with the claim on appeal, as 
it post-dates the January 2006 supplemental statement of the 
case (SSOC).

Under 38 C.F.R. § 19.31, the AOJ will furnish the appellant 
and his or her representative, if any, an SSOC if the AOJ 
receives additional pertinent evidence after the most recent 
SSOC has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board.  See 38 C.F.R. § 19.31(b)(1) (2005).  Such is the case 
in the instant matter.  Accordingly, the case is REMANDED for 
the following action:

Readjudicate the claim giving 
consideration to all evidence received 
since the last SSOC and, thereafter, if 
the claim on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence (including the 
March 2006 VA spine examination report) 
and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



